In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-296 CV

____________________


IN RE J. RAY MCDERMOTT, INC.




Original Proceeding



MEMORANDUM OPINION (1)
	On July 2, 2004, J. Ray McDermott, Inc., filed a petition for writ of mandamus in
which the relator asks this Court to order the trial judge to vacate its order severing
relator's claims against underlying parties from the underlying case.  The trial court
subsequently vacated its order.  On July 12, 2004, the relator filed a motion to dismiss the
petition on the grounds that the issue presented in the petition is now moot.
	Accordingly, this original proceeding is dismissed without reference to the merits.
	WRIT DISMISSED.	
									PER CURIAM

Opinion Delivered July 22, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.